Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 1 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 2 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 3 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 4 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 5 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 6 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 7 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 8 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
              Exhibit to Certification of John Costello Page 9 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 10 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 11 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 12 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 13 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 14 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 15 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 16 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 17 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 18 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 19 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 20 of 21
Case 19-31483-ABA Doc 81-1 Filed 04/23/20 Entered 04/23/20 11:27:09    Desc
             Exhibit to Certification of John Costello Page 21 of 21
